Citation Nr: 1516222	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy of the left lower extremity.

3.  Entitlement to service connection for neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran also perfected an appeal regarding the issue of entitlement to service connection for posttraumatic stress disorder (PTSD); however, in a December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD.  The AOJ's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is also no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in Virtual VA contains VA treatment records dated from March 2009 to August 2013, which were not reviewed by the Agency Original Jurisdiction (AOJ) in connection with the appeal.  These records show ongoing treatment for neuropathy of the lower extremities and are essentially duplicative of the VA treatment records that were reviewed by the AOJ.  Otherwise, the electronic folder contains records or documents that are not pertinent to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

In his February 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO.  In a January 2015 letter, his representative indicated that he wanted a videoconference hearing before the Board.  A hearing was scheduled in March 2015; however, the Veterans Appeals Control and Locator System (VACOLS) indicates that the hearing was canceled.  There is no correspondence from the Veteran or his representative requesting that the hearing be canceled and it is unclear why the hearing was canceled.  Later that month, the Veteran's representative noted that the Veteran's request for a hearing had not been withdrawn and requested that he be rescheduled for a hearing.  Because it appears the cancellation of the Veteran's hearing was an administrative error, he should be scheduled for another hearing in accordance with his request.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




